For the reasons assigned in the opinion in the consolidated cases of Ernest Emil Miller, Mrs. Ethel H. Miller and Mrs. Margaret B. Hill v. Commercial Standard Insurance Co. et al. La.App., 13 So. 2d 733, this day handed down, it is ordered that the judgment in the case of Mrs. Margaret B. Hill v. Commercial Standard Insurance Co. et al. be amended by reducing the amount of the award from the sum of $2,562.31 to the sum of $2,178.31, and as thus amended the judgment is hereby affirmed; plaintiff to pay the cost of the appeal, and the defendants to pay all other costs. *Page 740